        Case 1:15-cr-00095-AJN Document 2847 Filed 05/08/20 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                     United States Attorney                          5/8/20
                                                     Southern District of New York

               SO ORDERED 5/8/20                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007


                                                     May 6, 2020
               Alison J. Nathan, U.S.D.J.
BY ECF                                        The change of plea and sentencing scheduled for
                                              May 19, 2020 is hereby adjourned to October 16,
The Honorable Alison J. Nathan                2020 at 12:45 p.m. Defendant shall file a
United States District Judge                  sentencing submission by October 9, 2020. The
Southern District of New York                 Government shall file a sentencing submission
40 Foley Square                               by October 13, 2020.
New York, New York 10007                      SO ORDERED.

       Re:     United States v. Nico Burrell, et al., S2 15 Cr. 95 (AJN),
               Defendant Tayquan Tucker (No. 14)

Dear Judge Nathan:

        The Government writes with respect to defendant Tayquan Tucker on behalf of both
parties. A plea and sentencing proceeding is scheduled for the defendant on May 19, 2020. In
view of the particular procedural posture of this case, the defendant requests, and the Government
consents, to adjourn the proceeding. The parties are amendable to any adjournment that the Court
deems appropriate, particularly if it may allow the parties to appear in person.

                                                  Respectfully submitted,

                                                  GEOFFREY S. BERMAN
                                                  United States Attorney

                                            By:   ______/s_______________________________
                                                  Drew Skinner
                                                  Assistant United States Attorney
                                                  Tel. (212) 637-1587

cc:    Defense counsel (by ECF)
